COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  ERIC FLORES,


                            Relator.

§
 
§
 
§
 
§
 
§
 
 § 




No. 08-09-00303-CR

AN ORIGINAL PROCEEDING
                        IN MANDAMUS



 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator, Eric Flores, seeks a writ of mandamus to compel the El Paso County Sheriff,
“discharge the [Relator] from illegal confinement.” 
            This court does not have the authority to issue a writ of mandamus the Respondent in this
case.  See Tex.Gov’t Code Ann. § 22.221(b)(Vernon 2004). Therefore, mandamus relief is denied. 
We therefore deny relator’s request.  

January 20, 2010                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)